oO Oo SN DN Wn FP WY NY

BO NO BP KN KO KN KNOY NO NO mw ee
ao SN NAN UN BP WO NO - OD OO fF HN KH OD FF WD NY FF O&O

 

 

Case 3:19-cv-00369-LRH-CLB Document 22 Filed 01/17/20 Page 1 of 9

/

 

 

V FILED RECEIVED
AARON D. FORD
Attorney General ____ ENTERED SERVED ON
CARRIE L. PARKER (Bar No. 10952) COUNSELPARTIES OF RECORD
Deputy Attorney General
KEVIN A. PICK (Bar No. 11683) JAN 22 200
aa

Senior Deputy Attorney General
State of Nevada

 

 

 

 

 

Office of the Attorney General
5420 Kietzke Lane, Suite 202 CER NT OF NEVADA RT
Reno, NV 89511
BY: DEPUTY

 

(775) 687-2110

(775) 688-1822 (fax)

Email: cparker@ag.nv.gov

Attorneys for Defendant State of Nevada,
ex rel. its Department of Transportation

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

JENNIFER KUKLOCK,
Plaintiff, Case No. 3:19-cv-00369-LRH-CLB
VS.
STATE OF NEVADA, ex rel. its STIPULATED PROTECTIVE ORDER

DEPARTMENT OF TRANSPORTATION,

Defendant.

 

 

Plaintiff, JENNIFER KUKLOCK, by and through her counsel of record, Benson Law,
LLC, and Kevin Benson, Esq.; and Defendant, NEVADA DEPARTMENT OF
TRANSPORTATION (NDOT), by and through its attorneys, AARON D. FORD, Attorney
General for the State of Nevada; CARRIE L. PARKER, Deputy Attorney General; and KEVIN
A. PICK, Senior Deputy Attorney General, hereby stipulate to the following terms of this
Stipulated Protective Order to protect the confidentiality of confidential information obtained by
the parties in connection with this case:

1. Confidential Information. Any party or non-party may designate as

“CONFIDENTIAL” (by stamping the relevant page or otherwise set forth herein) any document

1

 
ano & WwW N

oO Oo Ss DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-00369-LRH-CLB Document 22 Filed 01/17/20 Page 2 of 9

or response to discovery which that party or non-party considers in good faith to contain
information including, but not limited to, trade secrets, proprietary data, marketing information,
financial information, personnel information, and/or similar commercially sensitive information
of the type contemplated by Rule 26(c) of the Federal Rules of Civil Procedure or Nevada law
(“Confidential Information”). Where a document or response consists of more than one page,
the first page and each page on which confidential information appears shall be so designated.

2. Designating Material as Confidential. A party or non-party may designate
information disclosed during a deposition or in response to written discovery as
“CONFIDENTIAL.” by so indicating in said response. Or a party or non-party may designate in
writing, within thirty (30) days after receipt of said responses or of the deposition transcript for
which the designation is proposed, that specific pages of the transcript and/or specific responses
be treated as confidential information. Any other party may object to such proposal, in writing
or on the record. Upon such objection, the parties shall follow the procedures described in
paragraph 8 below. After any designation made according to the procedure set forth in this
paragraph, the designated documents or information shall be treated according to the designation
until the matter is resolved according to the procedures described in paragraph 10 below, and
counsel for all parties shall be responsible for making all previously unmarked copies of the
designated material in their possession or control with the specific designation.

3. Use of Confidential Information. All information produced or exchanged in
the course of this case (other than information that is publicly available) shall be used by the
party or parties to whom the information is produced solely for the purpose of this case.

4, Disclosure of Confidential Information. Except with the prior written consent
of other parties, or upon the prior order of this Court obtained upon notice to opposing counsel,
Confidential Information shall not be disclosed to any person other than:

a. counsel for the respective parties to this litigation and co-counsel retained for this
litigation, including partners and associates who assist them in this matter,
Bureau Chiefs, Chief Deputy Attorneys General, Senior Deputy Attorneys
//1

 
oT O Oo HN HN OH HR WY NY

bo NO NH NH HN KN NO NO NO we wm me ee
Co sa KN NN SB WO NY KH Oo CO OHO HN NHN AN SF WD YS

 

 

Case 3:19-cv-00369-LRH-CLB Document 22 Filed 01/17/20 Page 3 of 9

General, Deputy Attorneys General, paralegals, clerical and secretarial staff
employed by such counsel;

b. individual parties, class representatives, any officer or employee of a party, to the
extent deemed necessary by counsel for the prosecution or defense of this
litigation;

c. non-party consultants or expert witnesses retained for the prosecution or defense
of this litigation, provided that each such person shall execute a copy of the
Certification annexed to this Order as Exhibit “A” (which shall be retained by
counsel to the party so disclosing the confidential information and made
available for inspection by opposing counsel during the pendency or after the
termination of the action only upon good cause shown and upon order of the
Court) before being shown or given any confidential information;

d. any authors or recipients of the confidential information;

e. the Court, Court personnel, court reporters, and videographers;

f. witnesses (other than persons described in paragraph 4(d)). A witness shall sign
the Certification before being shown a confidential document. Confidential
Information may be disclosed to a witness who will not sign the Certification
only in a deposition at which the party who designated the Confidential
Information is represented or has been given notice that Confidential Information
shall be designated “Confidential” pursuant to paragraph 2 above. Witnesses
shown Confidential Information shall not be allowed to retain copies.

Members of the jury in this case;

h. Professional vendors that provide litigation support services, employees of
independent copy services, printers or illustrators, for the sole purpose of making
copies of documents and exhibits to be used in this litigation;

i. Such other persons as Plaintiff and Defendant may agree upon in writing; and

j. Such other persons as the Court may order upon application of Plaintiff or

Defendant.

 
Co O© SN DWN WO BP WY HO

NO HO HN HN KN NO NYO DN Rm Om tet
oN BNO AN BP OW NY KF DOD OO me HN DH FP WD VY KF OS

 

 

Case 3:19-cv-00369-LRH-CLB Document 22 Filed 01/17/20 Page 4 of 9

5. Notice of Stipulated Protective Order. Any persons receiving or being shown
Confidential Information shall be advised that the Confidential Information is being disclosed
pursuant to an Order of the Court and that they shall not reveal or discuss such information to or
with any person who is not entitled to receive such information, except as set forth herein.

6. Filing of Confidential Information. Unless otherwise permitted by statute, rule
or prior court order, papers filed with the Court under seal shall be accompanied by a
contemporaneous motion for leave to file those documents under seal, and shall be filed
consistent with Local Rule IA 10-5 and the Court’s electronic filing procedures.
Notwithstanding any agreement among the parties, the party seeking to file a paper under seal
bears the burden of overcoming the presumption in favor of public access to papers filed in
court. See Kamakana vy. City and County of Honolulu, 447 F.2d 1172 (9th Cir. 2006); Pintos v.
Pac. Creditors Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2010); see also Center for Auto Safety v.
Chrysler Group, LLC, 809 F.3d 1092, 1097 (9th Cir. 2016).

Further, pursuant to Local Rule IA 10-5(d), documents filed under seal in this case must
be served in accordance with Local Rule IC 4-I(c).

7. Confidential Information Produced by Non-Parties. A party may designate as
“Confidential” documents or discovery materials produced by a non-party by providing written
notice to all parties of the relevant document numbers or other identification within thirty (30)
days after receiving such documents or discovery materials. Any party or non-party may
voluntarily disclose to others without restriction any information designated by that party or
non-party as confidential, although a document may lose its confidential status if it is made
public.

8. Challenges to Confidential Designation. If a party contends that any material
is not entitled to confidential treatment, such party may at any time give written notice to the
party or non-party who designated the material. The party or non-party who designated the
material shall have thirty (30) days from the receipt of such written notice to apply to the Court
for an order designating the material as confidential. The party or non-party seeking the order

has the burden of establishing that the document is entitled to protection.

 
co Oo Se SN DH TO He WY LPO

NO NO VN NO YN KN DN KN NO mR Be Re Ee Ee Ee RE
eo SN TN UN BR WY NYNHY —|§ OD ODO Oo HN DB AH FP WD NH

 

 

Case 3:19-cv-00369-LRH-CLB Document 22 Filed 01/17/20 Page 5 of 9

9. Information Not Confidential. Notwithstanding any challenge to the
designation of material as confidential information, all documents shall be treated as such and
shall be subject to the provisions hereof unless and until one of the following occurs:

a. the party or non-party who claims that the material is Confidential
Information withdraws such designation in writing; or

b. the party or non-party who claims that the material is Confidential
Information fails to apply to the Court for an order designating the
material confidential within the time period specified above after receipt
of a written challenge to such designation; or

C. the Court rules the material is not confidential.

10... Order Survives Termination. All provisions of this Order restricting the
communication or use of confidential information shall continue to be binding after the
conclusion of this action, unless otherwise agreed or ordered. Upon conclusion of the litigation,
a party in the possession of confidential information, other than that which is contained in
pleadings, correspondence, and deposition transcripts, shall either (a) return such documents no
later than thirty (30) days after conclusion of this action to counsel for the party or non-party
who provided such information, or (b) destroy such documents within the time period upon
consent of the party who provided the information and certify in writing within thirty (30) days
that the documents have been destroyed. The Court shall retain jurisdiction to resolve any
dispute concerning the use of information disclosed after the termination of this action.

Li. Evidence at Trial. The terms of this Order do not preclude, limit, restrict, or
otherwise apply to the use of documents at trial.

12. No Waiver Regarding Confidential Information/Inadvertent Failure to
Designate. Nothing herein shall be deemed to waive any applicable privilege under federal or
state law, or work product protection, or to affect the ability of a party to seek relief for an
inadvertent disclosure of material protected by privilege or work protection.

Inadvertent production of documents subject to work-product doctrine, attorney-client

privilege, or other legal privilege protecting information from discovery shall not constitute a

5

 
coco Oo mOOON DN OH Fe WD NY

NO NO NH NY KN NO NO RO RO mee
oo NN UO FPF WY KY | TD OO fF HN DBD AH FP WD NHN

 

 

Case 3:19-cv-00369-LRH-CLB Document 22 Filed 01/17/20 Page 6 of 9

waiver of the immunity or privilege, provided that the producing party shall, upon discovery of
such inadvertent production, promptly notify the receiving party, in writing, of such inadvertent
production. In the event of such an inadvertent production, if the receiving party disputes the
privileged nature or required return of the material, the parties shall confer in good faith to
resolve the dispute. If the dispute cannot be resolved, the party seeking return of the alleged
privileged material shall file an appropriate motion seeking their return with the Court.

The inadvertent failure of a Producing Party to designate discovery materials as
Confidential Information shall not be deemed, by itself, to be a waiver of the party’s or non-
party’s rights to so designate such discovery materials. Immediately upon learning of any such
inadvertent failure, the Producing Party shall notify all receiving parties of such inadvertent
failure and take such other steps as necessary to correct such failure after becoming aware of it.
However, disclosure by a Receiving Party of such discovery materials to any other person prior
to the designation of discovery materials in accordance with this paragraph shall not violate the
terms of this Stipulation and Order.

13. Application to Non-Parties. Any witness or other person, firm or entity from
which discovery is sought may be informed of and may obtain the protection of this Order by
written advice to the parties’ respective counsel or by oral advice at the time of any deposition
or similar proceeding.

14. Limits to Disclosure of Confidential Information. All reasonable efforts shall
be made by counsel of record to limit disclosure of confidential information to the minimum
number of persons necessary to conduct this action.

//1
//1
/T1
//1
//1
///
///

 
—

Case 3:19-cv-00369-LRH-CLB Document 22 Filed 01/17/20 Page 7 of 9

15. Securing Confidential Information. Persons receiving Confidential
Information shal! maintain all confidential material in a secure location.

DATED this _16th __ of January, 2020. DATED this _/ 7 of January, 2020.

AARON D. FORD
Attorney General

By: bu floc

BENSON LAW, LLC

By: Pea ———

Kevin Benson, Esq.

Oo fo NI NHR A SF WH WN

mb NO NH DY HN KN NHN KN NO eR rR OR
oN RHR UN BP WO NY KY OD BO eH NHN DA FF W NY - O&O

 

 

Nevada Bar No. 9970

123 W. Nye Lane, Suite 487
Carson City, NV 89706
(775) 884-0838

Attorneys for Plaintiff Jennifer Kuklock

IT IS SO ORDERED

d

”

Carrie L. Parker

Deputy Attorney General
Nevada Bar No. 10952

Kevin A. Pick

Senior Deputy Attorney General
Nevada Bar No. 11683

5420 Kietzke Lane, Suite 202
Reno, Nevada 89511

(775) 687-2110

Attorneys for Defendant State of Nevada,
ex rel. its Department of Transportation

DATED this we day osddUbug2ne

 

United States\Magistrate Judge

 
Case 3:19-cv-00369-LRH-CLB Document 22 Filed 01/17/20 Page 8 of 9

EXHIBIT A

 
bh WwW bv

ao nN DN

Co 0

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-00369-LRH-CLB Document 22 Filed 01/17/20 Page 9 of 9

CERTIFICATION OF
AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

I, , hereby declare that I have received a copy
of, read, and understand the Stipulated Protective Order entered in Kuklock v. State of Nevada, ex rel.
its Department of Transportation, United States District Court for the District of Nevada, Case No. 19-
cv-00369-LRH-CLB (Protective Order). I hereby acknowledge that I have received Confidential
Information, as defined in the Protective Order, and, on pain of contempt of court, I hereby declare that
I will not disclose or disseminate any part of the Confidential Information to any third party without
consent of an attorney of record in this case, I will use my best efforts to maintain the confidential
nature of the documents and information, and | will return or destroy the Confidential Information in
accordance with the terms of the Protective Order. I declare under penalty of perjury, pursuant to 28

U.S.C. § 1746, and the foregoing is true and correct.

DATED THIS DAY OF ,

 

 

Signature

 

Printed Name

 
